Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 4/13/2022.  Claims 29 and 44 have been canceled.  Claim 23-28, 30-33 35, 36, 38 and 40 are amended.  Claims 45-51 are added.
Response to Arguments
It is noted Applicant contests the interpretation of terms under 112f.  Applicant argues there is no art rejection on which the construction depends. However, 112f is not a rejection but merely an interpretation of certain terms to cover the corresponding structure and equivalents of claim terms.  Although Examiner will concede “holder” possesses sufficient structure in the terminology so as to avoid 112f, Applicant did not present a sufficient showing that the remaining claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicant argues the transfer-stamper has a distal end in Claim 1.  However, Claim 1 is cancelled, the only distal end is in Claim 30, 47 and 48, and the transfer-stamper is not interpreted under 112f.  Applicant further argues “configured to” language denotes structure.  Examiner respectfully disagrees.  While “configured to” does necessitate an intentional design for carrying out the recited function, it does not provide any actual design and thus cannot alone negate an interpretation under 112f since no specific structure is imparted by such language, only an understanding that any structure must have been designed to carry out the specific function being recited.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection in view of Schaper (US 2011/0058150).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stamper positioner” in claim 25, 35, and 40; “transfer positioner” in claim 24 and 36; “registration device” in claim 26; “substrate positioner” in claim 28 and 38; and “transfer positioner” in claim 40. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner has assumed the positioners are devices such as micromanipulators that allow for precise alignment.  The registration device is considered to be some type of visual alignment device such as a microscope of camera that allows for visual registration.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 30, 33, 35-43, and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “a stamping positioner is coupled with said transfer-stamper and is configured to align transfer-stamper with the transfer material.”  Previously this language, recited as “align… with…and engage…and press,” was interpreted to mean distinct capabilities of aligning and pressing such as moving the stamper into the correct position to align it along the transfer material and then engaging the transfer material at that position with distinct movement separate from the aligning.  This is supported by the instant specification, which describes the positioner [204] as being movable in the x-y-z direction (See instant PgPub 2021/0178738, page 5, paragraph [0059]), each for “precise placement,” i.e. alignment (See page 5, paragraph [0060]). Claim 25 now recites only “align” and appears to suggest the “align” requires only z-directional movement, which is merely movement in the pressing direction without a capability to change the engaging position.  If this is true, Examiner submits this is not the proper use of the word “align” within the context of the claimed device.  
Examiner interprets “align” as claimed as the ability to put the stamper in a desired position relative to various locations of the transfer material such that engaging/pressing may occur at these locations. A positioner that can only move vertically can only cause the stamper to engage the transfer at a single location, and a positioner for pressing a stamper into a transfer material that can only move in the pressing direction can’t reasonably said to also have the capability to “align with” the transfer material. Likewise, a positioner than can only engage in movement in a single direction and cause engagement at a single location of a transfer material cannot be said to be “configured to align said transfer-stamper with the transfer material” but only to move into position engage and press the transfer material in a single location absent alignment by another positioner.  In Claim 25, if the stamper positioner for the transfer-stamper only moves in the z-direction, and is positioned relative to the transfer material via x-y movement of the transfer positioner, then it is the transfer positioner that aligns and the stamper positioner that engages and presses, but cannot align due to its restriction to z-directional movement.
Examiner submits if the capability of “aligning with” is being used as merely the action of controlled vertical movement in the pressing direction, the language is misleading.  This is especially true as a description for the function of a device since the description of a device as being able to align with and press signifies some distinction in these capabilities, and more than controlled movement in a single direction.  Although moving to a surface may be said to be different than pushing through a surface, this is only true in terms of process since in a device such functions denote the same capabilities in a device, i.e. vertical movement.  Thus, a positioner for aligning with a surface and pressing said surface must signify there is a separate capability associated with the aligning than with the pressing.  
It is further noted the parent was allowed on the interpretation that “align” as recited therein requires a separate capability of movement from the ability to “press,” and this was critical for it being considered allowable because z-direction movement alone is NOT allowable in the claimed system or the parent system (See rejections below in view of Schaper, which reject z-directional movement without alignment). Note if the movement for aligning and engaging and pressing is the exact same movement, it should not be recited as presumptive separate capabilities for the positioner.  Thus, by implying a positioner for the transfer-stamper “is configured to align said transfer-stamper with the transfer material,” while only requiring the capability to move to engage at a single position thereon, Examiner submits Applicant appears changing the common meaning of the term “align” within the claim context and making the claim-scope confusing.  Therefore, Examiner requests clarity on this point and suggests “align” not be utilized unless there is movability beyond mere movement in the pressing direction since the interpretation of “align” as indicating a capability of separate movement from the movement to press was a critical reason the parent application 16/121,156 was allowed as written, and appeared to be the only reasonable interpretation of the language therein.  
Examiner has interpreted “align” in claims 35 and 40 as requiring alignment relative to locations on the transfer material separate from the movement of engaging and pressing into the transfer material since pressing is separately recited.  However, even though these claims clearly appear to recite distinct movement, these claims are currently rejected as indefinite until clarification on the term “align” is provided by Applicant on the record, since the language of Claim 25 has put doubt into Applicant’s intended meaning with the use of the word “align.” Applicant should confirm “align” represents movement to engage at different locations wherein the movement to engage and press is a separate capability.  If Applicant does not intend for such an interpretation, they must use a word other than “align” and clarify the true intended capability of the device.
Claim 30, 47 and 48 recite “said distal end” without providing antecedent basis in the claims for such a distal end.  Examiner assumes the transfer stamper has a distal end.  
The remaining claims are rejected as being dependent on an indefinite claim.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-28, 30-43, and 45-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,919,280. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,919,280 teaches a stamping apparatus, transfer stamper, stamping positioner, registration device, transfer positioner, holder, MBOT transfer material, substrate positioner and controller all configured to perform as in the instant device and transfer 2D material.  There is no major distinction instantly claims that was not claimed in U.S. Patent No. 10,919,280.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-28, 30-34 and 45-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaper (US 2011/0058150).
Regarding Claims 23, 32, 45, 46, 47 and 48, Schaper teaches a material transfer system (See Abstract), said system comprising:
a holder [28] for supporting a transfer material [24] flat and permitting it to stretch (See Fig. 4B, and note it is clear transfer material [24] must be some sort elastic membrane since it must strength down and over substrate [16]; further note the transfer material is not positively claimed as part of the device and thus is merely material worked on);
a transfer-stamper [10],[12], which is an elongated rod having a longitudinal axis orthogonal to the transfer material (See Fig. 1 and page 3, paragraph [0019]), wherein the transfer stamper [10],[12] is configured to move in a stamping direction to stretch and press the transfer material [24] into contact with a substrate [16] to cause transfer therewith (See Fig. 4).   
Schaper doesn’t specifically teach the system is for transferring 2-dimensional (2D) material to or from a substrate.  However, it is noted the 2D material is not specifically claimed and neither is the transfer material, which are both materials worked on by the system.  Note that “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  An apparatus need merely be capable of performing the claimed functions on the claimed material worked on.  It is further noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226,228-29 (CCPA 1971 ); In re Danly, 263 F.2d 844,847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Thus, Schaper need not teach the specific process operation as claimed but merely need have a structure capable of carrying out said operation. Although Schaper et al. teaches the transfer material mounts a template for lithography, this need not be the case and either the lithographic substance could have a 2D material therein, or the transfer material need not have a template (since this is only a temporary attachment) and could have been used to pick up and transfer 2D material if placed in the system.  Although such a method is not taught in Schaper, it need not be because Applicant claims a system, i.e. apparatus, not a method, that comprises only the stamping apparatus and holder.  Schaper teaches these elements and there is no evidence the device in Schaper would be incapable of picking up and releasing 2D material, which the instant specification indicated can be done merely with adhesive, e.g. scotch tape.
Regarding Claims 24-26, Schaper teaches a transfer positioner [301] for x-y movement and registration device [300], each of which are utilized in aligning the transfer material and substrate, and also effectively the transfer material and stamper since said alignment may occur in the press chamber wherein the stamper has a positioner to move it in the z-direction (See page 3, paragraph [0019] and Fig. 6A and page 5, paragraph [0038], and note the actuator for z-direction movement is a positioner).
Regarding Claim 30, the distal end of the stamper may be flat (See page 3, paragraph [0020]).  
Regarding Claims 31 and 34, as noted above the transfer material and 2D material are not claimed as part of the system and thus are material worked on.  It is clear visoelastic polymers could have been incorporated into the holder and used as the transfer material and as described above, 2D materials such as flakes could have been deposited.  Examiner further submits the recited materials such as PVA and PET would have at least some viscoelastic properties, especially at higher temperatures and thus could be considered viscoelastic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27, 28, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaper as applied to Claim 26 above.
Regarding Claims 27, 28 and 33, Schaper teaches the method of Claim 26 above including a transfer positioner [301] and registration device [300], each of which are utilized in aligning the transfer material and substrate (See Fig. 6A and page 5, paragraph [0038]).  Schaper further teach a substrate holder [320] with a substrate positioner (See Fig. 6A and page 5, paragraph [0038]).  Although Schaper doesn’t specifically teach a controller communicating with all devices for alignment, it is clear all the devices operate together to align the transfer material and substrate in correct position for use with the stamper since alignment may occur in the press chamber.  Thus, the device effectively align the transfer material and substrate and substrate holder with stamper since this alignment all must occur prior to pressing.  Despite not describing a controller to do this, a controller for implementing such alignment and pressingwould have been obvious.  See In re Venner, 262 F.2d 91, 95, (CCPA 1958) (finding it is not inventive to broadly automate a process that was previously manual).  Thus, automating the described alignment broadly with a control is obvious.  
It is noted, as described above, that Claims 35-43 and 49 are interpreted to have a stamping position configured both to align along the transfer material, i.e. lateral movement, and press into the transfer material, i.e. vertical movement.  This is considered allowable for the reasons provided below and previously.  However, if alignment only means vertical movement not separate from pressing, Claims 35-43 and 49 can be rejected by the reasons provided above.  The only element in these claims not addressed is the transfer material, which is specifically claimed in Claim 35 unlike in Claim 23, and which is specified to be bendable and transparent.  The membrane in Schaper is clearly bendable, but it is unclear if they are transparent.  However, Schaper specifically teaches aligning via marks using microscope and specifies the template is transparent for this purpose (See page5, paragraph [0038]).  Although Schaper is silent as to whether the transfer material is also transparent, Examiner submits it at least would have been obvious to make the transfer material transparent for the same reason to help with alignment (See Fig. 6A, and note the microscope is positioned above the transfer material for visual alignment).  Doing so would have predictably provided more visual alignment perspective for the microscope on the substrate when positioned as in Fig. 6A, thus making it easier to see the marks and making alignment easier.

Allowable Subject Matter
Claims 35-43 and 49 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or clarified to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if a Terminal Disclaimer is filed to obviate the double patenting rejection.

The following is an examiner’s statement of reasons for allowance:  Performing the process with the stamping as claimed in association with a holder is what is not known in related art.  It is clear the stamper must be able to perform the process while a holder as claimed holds the transfer material suspended over the substrate and the transfer-stamper moves and aligns relative to a transfer material held relative to the holder and presses through such a transfer material to pick up and place 2D materials.  While Schaper as described above teaches z-directional movement via some actuator that is thus a positioner, there is no motivation to implement such a device with the ability to align along the transfer material since all alignment is done previously and the purpose of the stamper is merely to move down engage and press, which cannot be reasonably considered alignment even if such motion is highly controllable, which likely would have been obvious to exert.
Examiner has assumed the positioners are devices such as micromanipulators that allow for precise alignment along the transfer material and the holders are devices that can hold/stretch materials such as PMDS over a suspended area below which a substrate may be positioned.  The stamping positioners thus can precisely align stampers over any held material and press into the held material at a desired location so as to contact a substrate, which may be positioned beneath the holders.   The prior art fails to teach such a system with a stamper precisely positionable to align over a holder, which can suspend a material over a substrate, such that the stamp is pressable into the suspended material to pick and place 2D-like materials.  
The closest prior art conceptually is Casrellanos-Gomez et al., Deterministic transfer of two-dimentional materials by all-dry viscoelastic stamping, 2D Materials (2014), disclosed by the Applicant, which teaches a similar system for placing 2D materials, but using the transfer material PDMS, precisely alignable relative to a substrate, to transfer the 2D material directly to the substrate without a stamper alignable and pressable into the transfer material.  As described in the rejection mailed 10/13/21, Menard et al. (US 2013/0069275) teaches a similar process as with a microtip PDMS stamp positionable for pick and place (See page 7, paragraph [0085], page 8, paragraph [0094]) of materials such as 2D materials like graphene (See page 5, paragraph [0071]).  However, like Casrellanos-Gomez et al., Menard et al. teaches direct placement with the stamping head and thus there is no motivation whatsoever to utilize a holder to suspend the transfer material even though the device could have theoretically operated with such a holder.
Other systems known in the art are closely related to the current system.  Specifically, Schaper (US 2011/0058150), which teaches a holder [28] for suspending a transfer material [24] over a stage [320], wherein each of the holder [28] and stage are associated with positioners for precise alignment (See Fig. 6A and page 5, paragraph [0038]).  Schaper even teaches a stamp [12] for pressing the transfer material [24] into a substrate [16] to make a transfer thereon (See Fig. 1 and page 3, paragraphs [0019]-[0021]).  However, since the transfer material and substrate are precisely aligned before being pressed, there is no motivation to provide the pressing stamp [12] with a positioner for precise alignment along the transfer material, only with up-down movement for pressing.  Thus, although precisely positionable pick and place stamps are known, as is pressing through a transfer material, the combination of having a holder for suspending material over a substrate and a stamp precisely positionable relative to the holder to pick and place through the suspended material, is not known in the art.
Examiner also notes other references in unrelated fields with pressing through suspended materials: Sanocki et al. (US 8,029,643), directed to removing substrates from optical dicks using a thin elongated presser pressed into a suspended film, and Donohoe (US 5,300,170), directed to hot stamping decals.  Again, each have no motivation to have a precise positioner to align the stamper/presser relative to the suspended material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746